DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-17, 20-21 of U.S. Patent No. 10,993,112. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 2 of the instant application, claim 1 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 3 of the instant application, claim 1 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 4 of the instant application, claim 3 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 5 of the instant application, claim 4 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 6 of the instant application, claim 5 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 7 of the instant application, claim 6 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 8 of the instant application, claim 7 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 9 of the instant application, claim 8 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 10 of the instant application, claim 9 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 11 of the instant application, claim 10 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 12 of the instant application, claim 11 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 13 of the instant application, claim 12 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 14 of the instant application, claim 13 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 15 of the instant application, claim 14 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 16 of the instant application, claim 15 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 17 of the instant application, claim 16 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 18 of the instant application, claim 17 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 19 of the instant application, claim 17 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 20 of the instant application, claim 20 of U.S. Patent No. 10,993,112 recites every limitation.
Re claim 21 of the instant application, claim 21 of U.S. Patent No. 10,993,112 recites every limitation.
4.	Claims 2-4, 6-19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-17, 20-21 of U.S. Patent No. 10,117,100. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 2 of the instant application, claim 1 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 3 of the instant application, claim 1 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 4 of the instant application, claim 7 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 6 of the instant application, claim 9 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 7 of the instant application, claim 10 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 8 of the instant application, claim 12 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 9 of the instant application, claim 11 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 10 of the instant application, claim 12 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 11 of the instant application, claim 6 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 12 of the instant application, claim 2 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 13 of the instant application, claim 3 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 14 of the instant application, claim 4 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 15 of the instant application, claim 5 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 16 of the instant application, claim 6 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 17 of the instant application, claim 13 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 18 of the instant application, claim 14 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 19 of the instant application, claim 14 of U.S. Patent No. 10,117,100 recites every limitation.
Re claim 21 of the instant application, claim 22 of U.S. Patent No. 10,117,100 recites every limitation.











Claim Rejections – 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be 8egative by the manner in which the invention was made.

6.	Claims 2, 4, 11-13, 15, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roeland et al (US 20140071907 A1, hereinafter referred to as Roeland) in view of Liu (CN102137401A, hereinafter referred to as Liu). 
		Re claim 2, Roeland teaches a method (Abstract) comprising:
	(ii) cormmunicating, by the UE (UE, Fig. 8), with the TWAG (TWAG, Fig. 8) over the link layer channel (point-to-point link between UE and TWAG, MAC tunnel, Fig. 8) using wireless local area network (WLAN) control signaling protocol (WLCP) (Ethernet delivery protocol, Intermediate protocol) (Fig. 6-8, Par 025, Par 0028-0032, Par 0037, Par 0041-0042, Par 0053-0054, Par 0062-0064, Par 0119-0125, Par 0128-0131).
		Roeland discloses that a UE MAC address is an identifier of a point-to-point link between the UE and TWAG (Par 0061-0064, Par 0119-0122) and also discloses to exchange EAP messages to perform authentication (S19, Fig. 8). However, Roeland does not explicitly disclose to (i) receive, by a user equipment (UE), an extensible authentication protocol (EAP) message from an authentication, authorization, and accounting CAAA) server/proxy, the EAP message including an identifier of a link layer channel between the UE and a trusted WLAN access gateway (TWAG).
		Re component (i), Liu teaches to
	(i) receive, by a user equipment (UE), an extensible authentication protocol (EAP) message (EAP authentication message (i.e. EAP request message)) from an authentication, authorization, and accounting (AAA) server/proxy (authentication entity, AE), the EAP message including Machine translation of CN102137401, Fig. 4-6, Pg. 3, Line 30-36, Pg. 6, Line 44-51, Pg. 8, Line 9-15, Pg. 8, Line 39-47).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roeland by including the step to (i) receive, by a user equipment (UE), an extensible authentication protocol (EAP) message from an authentication, authorization, and accounting CAAA) server/proxy, the EAP message including 
		Roeland discloses that a UE MAC address is an identifier of a point-to-point link between the UE and TWAG (Par 0061-0064, Par 0119-0122) and Liu discloses to receive an EAP message from an authentication entity including UE MAC address. Therefore, Roeland in view of Liu discloses that received EAP message includes an identifier of a link layer channel between the UE and a trusted WLAN access gateway (TWAG) (UE MAC address).
		Claim 18 recites a user equipment performing the steps recited in claim 2 and thereby, is rejected for the reasons discussed above with respect to claim 2.
		Re claim 4, Roeland teaches that communicating with the TWAG over the link laver channel using the WLCP comprises sending a session management message over the link layer channel during an extensible authentication protocol (EAP) procedure (DHCP request to establish PDN connection) (Fig. 8, Par 0123-0126, Par 0129-0131).
		Re claim 11, Roeland teaches that the link layer channel is an internet protocol (IP) layer channel (Par 0011).
		Re claim 12, Roeland teaches to send, by the UE, a request for multi-connection mode to the TWAG (UE sends multiple PDN connection request, UE sends a second PDN connection request after the first PDN connection, Fig. 8) (Par 0123-0126).
		Re claim 13, Roeland teaches to send, by the UE, a packet data network (PDN) connection request via the WLCP to the TWAG (UE sends DHCP request to establish PDN connection) (Fig. 8, Par 0123-0126).
		Re claim 15, Roeland does not explicitly disclose that the EAP message comprises an EAP request.
		Liu teaches that the EAP message comprises an EAP request (Fig. 5-6, Pg. 6, Line 44-51, Pg. 8, Line 9-15, Pg. 8, Line 39-47).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roeland by including the step that the EAP message comprises an EAP request, as taught by Liu for the purpose of providing a centralized authentication system to efficiently authenticate a user equipment in a wireless local area network (WLAN), as taught by Liu (Pg. 3, Line 6-12).
7.	Claims 3, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roeland and Liu as applied to claim 2 above and further in view of Gupta et al (US 20140101726 A1, hereinafter referred to as Gupta).
		Re claims 3, 19, Roeland does not explicitly disclose that the identifier of the link layer channel was obtained by the AAA server/proxy from the TWAG.
		Gupta teaches that the identifier of the link layer channel was obtained by the AAA server/proxy from the TWAG (trusted WLAN access network, 404 providing UE MAC address to the AAA server) (Fig. 4, Par 0075, Par 0123).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roeland by including the step that the identifier of the link layer channel was obtained by the AAA server/proxy from the TWAG, as taught by Gupta for the purpose of establishing trusted connections within wireless networks to reduce “overhead for all communication between the mobile wireless device and the 3GPP EPC”, as taught by Gupta (Par 0004, Par 0018).
8.	Claims 5-10, 14, 17, 20, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roeland and Liu as applied to claims 2 and 18 above and further in view of Roeland (US 20140071969 A1, hereinafter referred to as Roeland ‘969).
		Re claims 5, 20, Roeland does not explicitly disclose to send, by the UE, the session management message to a media access control (MAC) address received by the UE during the EAP procedure; send, by the UF, the session management message to an IP address or an IP address with a port number received by the UE during the EAP procedure; or send, by the UE, the session management message to the IP address or the IP address with a port number received during the EAP procedure as an IP layer destination address, and to the MAC address received during the EAP procedure as a MAC layer destination address.
		Roeland ‘969 teaches to send, by the UE, the session management message to a media access control (MAC) address received by the UE during the EAP procedure (sending DHCP request/PDN connection request to TWAG MAC address) (Fig. 5-6, Par 0073-0078, Par 0089, Par 0099-0102, Par 0105-0106, Par 0108-0109); send, by the UF, the session management message to an IP address or an IP address with a port number received by the UE during the EAP procedure; or send, by the UE, the session management message to the IP address or the IP address with a port number received during the EAP procedure as an IP layer destination address, and to the MAC address received during the EAP procedure as a MAC layer destination address.
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roeland by including the step to send, by the UE, the session management message to a media access control (MAC) address received by the UE during the EAP procedure; send, by the UF, the session management message to an IP address or an IP address with a port number received by the UE during the EAP procedure; or send, by the UE, the session management message to the IP address or the IP address with a port number received during the EAP procedure as an IP layer destination address, and to the MAC address received during the EAP procedure as a MAC layer destination address, as taught by Roeland ‘969 for the purpose of for the purpose of establishing plurality of packet data connections to a 3GPP core network via a non-3GPP access network and distinguishing between the plurality of packet data connections, as taught by Roeland ‘969 (Par 0021-0025).
		Re claims 6, 21, Roeland teaches that the session management message comprises at least one of a packet data network (PDN) connection management message (DHCP request for setting up PDN connection), an attach message, a detach message, a handover message, or a Non-Seamless WLAN Offload (NSWO) establishing and release message (Fig. 8, Par 0123-0126, Par 0129-0131).
		Re claim 7, Roeland does not explicitly disclose that communicating with the TWAG over the link layer channel using the WLCP comprises receiving an identifier used to identify a point-to-point link between the UE and a serving TWAG that is associated with a specific packet data network (PDN) connection or a Non-Seamless WLAN Offload (NSWO) connection.
		Roeland ‘969 teaches that communicating with the TWAG over the link layer channel using the WLCP comprises receiving an identifier used to identify a point-to-point link between the UE and a serving TWAG that is associated with a specific packet data network (PDN) connection (UE MAC address, TNSP/TWAG MAC address to establish PDN connection) (Fig. 5-6, Par 0073-0078, Par 0089, Par 0099-0102, Par 0105-0106, Par 0108-0109) or a Non-Seamless WLAN Offload (NSWO) connection.
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roeland by including the step that communicating with the TWAG over the link layer channel using the WLCP comprises receiving an identifier used to identify a point-to-point link between the UE and a serving TWAG that is associated with a specific packet data network (PDN) connection or a Non-Seamless WLAN Offload (NSWO) connection, as taught by Roeland ‘969 for the purpose of for the purpose of establishing plurality of packet data connections to a 3GPP core network via a non-3GPP access network and distinguishing between the plurality of packet data connections, as taught by Roeland ‘969 (Par 0021-0025).
		Re claim 8, Roeland does not explicitly disclose that the identifier used to identity the point-to-point link between the UE and the serving TWAG comprises a media access control (MAC) address of the TWAG.
		Roeland ‘969 teaches that the identifier used to identity the point-to-point link between the UE and the serving TWAG comprises a media access control (MAC) address of the TWAG (TWAG/TNSP MAC address) (Fig. 5-6, Par 0028-0029, Par 0073-0078, Par 0089, Par 0098, Par 0099-0102, Par 0105-0106, Par 0108-0109).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roeland by including the step that the identifier used to identity the point-to-point link between the UE and the serving TWAG comprises a media access control (MAC) address of the TWAG, as taught by Roeland ‘969 for the purpose of for the purpose of establishing plurality of packet data connections to a 3GPP core network via a non-3GPP access network and distinguishing between the plurality of packet data connections, as taught by Roeland ‘969 (Par 0021-0025).
		Re claim 9, Roeland does not explicitly disclose to use the MAC address of the TWAG for encapsulating user plane packets transported between the UE and the TWAG for a PDN connection or an NSWO connection.
		Roeland ‘969 teaches to use the MAC address of the TWAG for encapsulating user plane packets transported between the UE and the TWAG for a PDN connection or an NSWO connection (Fig. 5-6, Par 0028-0032, Par 0073, Par 0089-0098, Par 0105-0106, Par 0108-0110).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roeland by including the step to use the MAC address of the TWAG for encapsulating user plane packets transported between the UE and the TWAG for a PDN connection or an NSWO connection, as taught by Roeland ‘969 for the purpose of for the purpose of establishing plurality of packet data connections to a 3GPP core network via a non-3GPP access network and distinguishing between the plurality of packet data connections, as taught by Roeland ‘969 (Par 0021-0025).
		Re claim 10, Roeland does not explicitly disclose that the TWAG uses a MAC address of the UE and the MAC address of the TWAG to identify the point-to-point link between the UE and the TWAG and match the point-to-point link with a tunnel to a PDN gateway (GW) or a Gateway General Packet Radio Service Support Node (GGSN) for the specific PDN connection.
		Roeland ‘969 teaches that the TWAG uses a MAC address of the UE and the MAC address of the TWAG to identify the point-to-point link between the UE and the TWAG and match the point-to-point link with a tunnel to a PDN gateway (GW) or a Gateway General Packet Radio Service Support Node (GGSN) for the specific PDN connection (differentiating/identifying PDN connection based on UE MAC address and TWAG MAC address) (Fig. 5-6, Par 0028-0032, Par 0073-0086, Par 0089-0098, Par 0105-0106, Par 0108-0110).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roeland by including the step that the TWAG uses a MAC address of the UE and the MAC address of the TWAG to identify the point-to-point link between the UE and the TWAG and match the point-to-point link with a tunnel to a PDN gateway (GW) or a Gateway General Packet Radio Service Support Node (GGSN) for the specific PDN connection, as taught by Roeland ‘969 for the purpose of for the purpose of establishing plurality of packet data connections to a 3GPP core network via a non-3GPP access network and distinguishing between the plurality of packet data connections, as taught by Roeland ‘969 (Par 0021-0025).
		Re claim 14, Roeland does not explicitly disclose to receive, by the UE, a media access control (MAC) address of the TWAG by one of using a dedicated Ethernet multicast address listened to by the TWAG, receiving a WLCP Init indication in response to the UE being successfully authenticated, and receiving an address of the TWAG in an EAP response.
		Roeland ‘969 teaches to receive, by the UE, a media access control (MAC) address of the TWAG by one of using a dedicated Ethernet multicast address listened to by the TWAG, receiving a WLCP Init indication in response to the UE being successfully authenticated, and receiving an address of the TWAG in an EAP response (every message including EAP message between UE and TWAG over the point to point link includes source and destination MAC address (i.e. UE and TWAG MAC address)) (Fig. 5-6, Par 0028-0032, Par 0073-0077, Par 0105-0106, Par 0108-0110).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roeland by including the step to receive, by the UE, a media access control (MAC) address of the TWAG by one of using a dedicated Ethernet multicast address listened to by the TWAG, receiving a WLCP Init indication in response to the UE being successfully authenticated, and receiving an address of the TWAG in an EAP response, as taught by Roeland ‘969 for the purpose of for the purpose of establishing plurality of packet data connections to a 3GPP core network via a non-3GPP access network and distinguishing between the plurality of packet data connections, as taught by Roeland ‘969 (Par 0021-0025).
		Re claim 17, Roeland does not explicitly disclose that the identifier comprises one of a virtual local area network (VLAN) identifier (ID), an layer 2 (L2) generic routing encapsulation (GRE) key, and a sub-network access protocol (SNAP) header of the TWAG.
		Roeland ‘969 teaches that the identifier comprises one of a virtual local area network (VLAN) identifier (ID), an layer 2 (L2) generic routing encapsulation (GRE) key, and a sub-network access protocol (SNAP) header of the TWAG (VLAN ID, Par 0116) (Par 0105-0106, Par 0108-0110, Par 0116).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roeland by including the step that the identifier comprises one of a virtual local area network (VLAN) identifier (ID), an layer 2 (L2) generic routing encapsulation (GRE) key, and a sub-network access protocol (SNAP) header of the TWAG, as taught by Roeland ‘969 for the purpose of for the purpose of establishing plurality of packet data connections to a 3GPP core network via a non-3GPP access network and distinguishing between the plurality of packet data connections, as taught by Roeland ‘969 (Par 0021-0025).
9.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roeland and Liu as applied to claim 2 above and further in view of Qiang et al (US 20140093071 A1, hereinafter referred to as Qiang) and Savolainen et al (US 20110225284 A1, hereinafter referred to as Savolainen).
Re claim16, Roeland does not explicitly disclose that the identifier of the link layer channel comprises an internet protocol (IP) address of the TWAG.
Qiang teaches that the identifier of the link layer channel (tunnel end point address) comprises an address of a trusted WLAN Access Network (TWAN) (tunnel end point address is the address of TWAN 102) (Fig. 1-2, Par 0028-0032, Par 0041, Par 0045, Par 0049).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roeland by including the step that the identifier of the link layer channel comprises an address of a trusted WLAN Access Network (TWAN), as taught by Qiang for the purpose of efficiently providing multiple PDN connections over a trusted WLAN access, as taught by Qiang (Par 0002, Par 0006-0008).
Qiang discloses in Par 0049 that the tunnel end point address is a network address and it is known that network address is an IP address. 
Although it is known that network address is an IP address but Roeland in view of Qiang does not explicitly disclose that the network address is an IP address.
Savolainen teaches that network address is an IP address (Par 0028).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Roeland by including Savolainen’s teaching that the network address is an IP address for the purpose of properly identifying the tunnel end point.





















Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473